                                               '?


         "' '" "'"" fflS
     11,~ J:', 44 c1v, 1 cover she •
                                                                    BM '
                                                Case 2:20-cv-00855-BMS Document 1 Filed 02/14/20 Page 1 of 22
                                                                                                        C~IL COVER SHEET
                                     .:t,the mf9rmatwn c o n t a m e n ~ replace nor supp\ement the fil mg and service of pleadings or other papers as required by_ la¼, except
     p,o, ,ded by local rules o f ~ t o r m : approved by the Jud1c1al Conference of the Lmted States m September 1974, is required for the use of the Clerk ot Court for the
     pu•pnse of 1mt,atmg the 01•tl docket sheet (::,FF IVSTRlIC'TlON::, Olv lv'FXT PA(iF OF THTS FOR'vf 1
                                                                                                                                                                                            fJO-CV-'8'55
                                                                                                                                                                                                                                                                         a,



     I. (a) PLAlNTIFFS                                                                                                                          DEFENDANTS
         JOHN MAHONEY. on behalf of himself and all ot                                                                                        E L M SHOES. INC

             (b)   County of Residence of FITS( Listed Plamt1ff                                                                                 County of Residence ofF,m Listed Defendant
                                                    (FXCEPT INC'S PLANT!R                                                                                                                  rl/v l 'S Pl AlVTIF F CASES ONLY)
                                                                                                                                                NOTE         INlANDCO"lDFMNAIIO'<CASES,LSL IHEIOCATlONOF
                                                                                                                                                             THE TRACT OF LAND NVOL VI.D

             (c)   Attorneys /}1rm Name Address. and Telephone 'umber)                                                                           Attorneys t/f Known1
         David S Glanzberg, Esq, Robert M                Tobia,        .                                 lanzberg Tobia Law
         PC 123 S Broad Street. Ste 1640                                      Ph1ladelph1a, PA              19109.     Tel   (215)
         981-5400

                                                                      ':Ii {Place an        X' m One Box Only,                Ill. CITIZENSHIP OF PRJNCJP AL PARTIES (Place an                                                                 X' m One Box/or f'ta1.,,,g
                                                                                                                                        (}or D1vers11) ( ases Ontr)                                                                    and One Bo:x for /Jefendam1
     'J      I     S, Government                                       Federal Quesnon                                                                                           PTF         DEF                                                            PTF        OFF
                    Pla11111ff                                           (US Oover11ment Not a Part),)                            Cillzen of Tins State                          :'.'J I      cJ           I   Incorporated or Pnnctpal Place                   7 4    ., 4
                                                                                                                                                                                                                 of Busmess In Tins State

     7 1         l: S (jo,ernment                                      Diversity                                                  Ollzen of Another State                        :'.'J 2      :'.'J        2   Incorporated and Pnncipal Place                  '1 5   :'.'J '
                     Defendant                                           (lnd1wte Cm=ensh1p of Parlles m Item lll1                                                                                                of Business In Another State

                                                                                                                                  C111zen 01 SubJect of a                        :'.'J l      cJ               Fore1gn Nation                                   ., 6   '.1 6
                                                                                                                                    Fore1 n Coun
     IV "iATt:RE, OF SUIT (Place an
     r                               ¾
                                          .
                                         fmi.1/"/-1/ft~   ~,;
                                                                          X " m ( ne Box Only)
                                                                                 !W,ii!,"
                                                                                                                                                                                               Cl IC k here or N
                                                                                                                                                                                                               , ature o fS Ult Cd
                                                                                                                                                                                                                                 o e                   Descriotions
                                                                                                                                                                                                                                                                          W,«0,.   <1


         7 110 lnsuran\.e                                                                                                         '1 625 Drug Related Seizure                           '1 422 Appeal 28 L'SC I 58                   cJ 375 false Clauns Act
     ., : ?O Marine                                       cJ
                                                                  PERSONAL lNJt:RY
                                                                  l 10 Airplane
                                                                                                         PERSONAL INJCRY
                                                                                                   cJ 365 Personal Injury -                   of Property 21 lJSC 88 I                  cJ 423 Withdrawal                            '1 176 Qm Tam Ill t:SC
     7 1 lO Miller Ad                                     'J      31 5 Atrplane Product                      Product Ltab1hcy     cJ 690 Other                                                        28l'.SC157                                 1729[a)l
     7 ' :io 1'.eg:ottable Instrument
     .,      1 '\O Recovery of 0-erpayment                :'.'J
                                                                        Ltabihcy
                                                                  320 Assault. Libel &
                                                                                                   '."J 367 Health Care/
                                                                                                             Pharmaceuncal
                                                                                                                                                                                                                                     'J 400 State Reapportionment
                                                                                                                                                                                                                                     :'.'J 410 Anlltrust
                   & f ,nforcement of Judgment                          Slandcr                              Personal lnJury                                                            '.1 820 ('opynghts                           :'.'J 4 30 Banks and Bankmg
     7       I" I Medic.are Act                           :'.'J   , 30 Federal f mployers                    Product Liabrhcy                                                           :'.'J 830 Patent                           n     4 50 Commerce
     7       1 5 2 Recovery of Defaulted                                Liabthl),                  n 368 Asbestos Personal                                                              '.1 8 35 Patent - Abbreviated              :'.'J 460 Deportation
                   Student Loans                          :""j    140 Manne                                  lnJury Product                                                                       ", ew Drug Application           '7 4 70 Racketeer lnt1uenced and
     ,             (f ,xcludes Veterans)
             151 Recovery of O,erpayment
                                                          :'.'J   34 5 Manne Product
                                                                        Liability
                                                                                                             Ltabihcy
                                                                                                        PERSO~ALPROPERTY                                                 lliil
                                                                                                                                                                                        :'.'J 840 I rademark
                                                                                                                                                                                                                             iii
                                                                                                                                                                                                                                              Conupt Orgamzanons
                                                                                                                                                                                                                                   '1 480 Cooswncr Credit
                   of Veteran s Benefits                  '.1     150 Motm Velucle                 :'.'J 370 OtherF raud          :'.'J 7J0 Fair Labor Standards                        n 86 I HIA [1395ft)                                   (15 l:SC 1681 or 1692)
     :'.'J   160 Stockholders· Suits                      cJ      35 5 Motor Velncle               :'.'J 371 Tntth m I ,endmg                Act                                        cJ 862 Black Lung l 92 l l                 '.1 485 Telephone Consumer
     '.1     I 90 Od,er Contrac.t                                      Product Ltabihty            :'.'J 380 Other Personal       :'.'J 720 Labor·'Management                           :'.'J 863 DJWC/DIWW (40'>(g)l                            Proiect1on Act
     '.1     195 Contrac,t Product I iabthl),             :'.'J   360 Other Personal                         Property Damage                Relations                                   :'.'l 864 SSID Tttle XVI                     'J 490 Cable!Sar TV
     '."J    196 F ranc.hise                                           Injury                      :'.'J 385 Property Damage      :'.'l 740 Railway Labor Act                           :'.'J 865 RS I ( 405(g))                     ::J 850 Se, w1tJe&1 f' ommod1t1eSJ
                                                                                                                                                                                                                                                            1



                                                          '.1     362 Personal Injury -                      Product Liabihty     :'.'J 751 Frumly and Medical                                                                                    E,xchange
                                                                       Medical Maloracnce                                                   Leave Act                                                                              :'.'J     890 Other Statutory Ac t,ons
     I                ',;;
                                                                                              "
                                                                                                                                  '1 790 Othcr Labor Lillgallon                                                                    '.1       891 Agricultural A,ts
     ,       i IO Land Condemnat10n                       :'.'l 440 Other ClVll Rights                Habeas Corpus:              :'.'J 791 fmployee Renrement                          cJ 870 T ai<.es (t: S Plamtrff             :'.'l     893 fnvirorunental \taner,
     '.1     220 f orodosure                              :1 441 Voting                            :1 46 3 Aben Detamee                       lm... orne Secunt)' Ac.t                                01.Defendant)                '1,       895 Freedoin of lnfonnatioP
     'J      210 Rent Lease & EJectment                   :'.'J 442 Fmployment          :'.'J 510 Mononsto Vacate                                                                       cl 871 IRS          Third Party                           Act
     'J      24C Torts to Land                            cl 44 l Housmg:                          Sentence                                                                                           26 t:SC 7609                   '1      896 Arb1tra11011
     'J      24, Tort Product 1 .rnb, hcy
     7 290 All Other Real Property                  .               Accommodations

                                                                    Fmployment
                                                                                        :'.'J 530 General
                                                          '1 44 5 Amer w 'D1sabih11es • :'.'J 5 35 Death Penal(),
                                                                                              Other
                                                                                                                                      lliil
                                                                                                                                  :'.'J 462 ~atnrahzatlon Apphcat1on
                                                                                                                                                                     a            iii
                                                                                                                                                                                                                                     'J      899 Admimstrallve Procedure
                                                                                                                                                                                                                                                 Act/Review or Appeal of
                                                                                                                                                                                                                                                 Agency Decis,on
                                                          :,: 4 6 Amer w,'Disab1hlles - :'.'J 540 Mandanms & Other                :'.'l 465 Other Inumgranon                                                                         :'.'J   950 Consntuuonalitv of
                                                                    Other               cl 550 tlVll Rights                                   Actions                                                                                             'Hate ~tatutes
                                                          :'.'l 4 8 FducalJon           cJ 555 Pnson Cond11Jon
                                                                                        :'.'J 560 CIVIi Detamee •
/'                                                   'J                                            Condillons of
                                                                                                   Confinement

     \! ORIGIN
                 Or,ginal
                                 (Place an      ){" ,n

                                      '.1 2 Removed from
                                                          One Box Only)
                                                                                       '.1 3      Remanded from              '.74 Reinstated or            ,    5   Transferred from                           '.1 6 Multid1stnct                  '.1 8 Mult1d1stnct
~!               Proceed,ng                       State Court                                     Appellate Court                 Reopened                          Another District                                  L1t1gat1on -                       L1t1gat1on -
                                                                                                                                               (spec,jy1                                                              Transfer                           Direct F,le
                                                                   Cite the C S C1v1l Statute under which 1ou are filmg (Do Hot cite jurisdictional st11tutes,1nless diversity,
                                                                    Title Ill of Americans with D1sab1ht1es Act                                                                                                                               ~
     VI. CAUSE OF ACTION                                           Bnef descnption of cause                                                                                                                                        r               )
     VII. REQUESTED IN     ~ cm:cK IF THIS IS A CIASS ACllON                                                                         DEMAND$                                                               CHECK Yf,S only f d ~ e d                    m complaint
          COMPLAll'ff:        CNDhR RCLE 2;, FR Cv P                                                                                                                                                       Jl'RY DEMAND: ""                       Yes           '1No
     VIII. RELATED CASE(S)
           IF ANY
                            (See instnu lions)
                                               nJDGE
                                                                                                                                                                                                                                   FEB 14 2020
     OAH                                                                                              SIGN A TL'RF OF ATIORNFY OF
     02/11/2020                                                                                      /s/ David S Glanzberg
     FOR OFFlf'E USE ONLY

             Rf(TIP'I   #                           AMOL'N1                                               APPLYNGIFP                                            Jl.:DGL                                               MAG    n.:om
                           Case 2:20-cv-00855-BMS
                                               .c
                                               ,,~ Document 1 Filed 02/14/20 Page 2 of 22
                                                                     1'.,.lr

                                                                   l'NITED ST ATES DISTRICT COt:RT                                                 Oft
                                                             FOR THE EASTERN DISTRICT OF PENSSYLVA1'11A                                            'flV                   855
                       ~;
                       r.{f71:
                                                                      i\         DESIGNATION FORl\1
                                 use.Ji by cozm_sel or pro se platntljf tJltndicate the category of the case for the purpose of assignment to the appropnate calendar)

Address of Plaintiff:                                        7203 Centennial Station, Warminster, PA 18974
AddressofDefendant: _______ -~EN~ER SQ~ARE, ~EE~C~STLE,_PA 1723~- ____________ _

Place of Accident, Incident or Transaction: - - - - - - - - - - - -Bucks
                                                                   - - - -County
                                                                           ----------------


RELATED CASE, IF ANY:
CaseNumber- _ _ _ _ _ _ _ _ _                                           Judge: _ _ _ _ _ _ _ _ _ _ _ _ _                           Date Terminated: __ _ _ _ _                  _ __ .

Civil cases are deemed related when Yes is answered to any of the following questions:

l.     ls this case related to property mcluded in an earlier numbered suit pending or within one year                                YesD                   NoB
       previously termmated action m this court?

2.     Does this case involve the same issue of fact or grow out of the same transaction as a prior suit                              YesD                     NoEJ
       pendmg or within one year previously termmated action in this court?

3.     Does this case involve the validity or infrmgement of a patent already m suit or any earher                                    YesO                     No[J
       numbered case pending or withm one year previously terminated action ofth1s court?

4.     ls this case a second or successive habeas corpus, social security appeal, or pro se civil rights                              YesO                     Not]
       case filed by the same individual?

I certify that, to my knowledge, the within case                Di
this court except as noted above.

                                                                                                                                     __505~ o __ ___ _
                                                                                                                                                 Attorney ID    #   (if applicable)


CIVIL: (Place a 'I/ in one category only)

A.            Federal Q11estion Cases:                                                             B.     Diversity Jurisdiction Cases:



•••                                                                                                ••
       1.    Indemnity Contract, Marine Contract, and All Other Contracts                                 1.    Insurance Contract and Other Contracts
       2.    FELA                                                                                         2.    Airplane Personal Injury

  •    3.    Jones Act-Personal Injury                                                              •     3.    Assault, Defamation
             Antitrust                                                                            ••            Marine Personal Injury

a
       4.                                                                                                 4
       5.    Patent                                                                                       5.    Motor Vehicle Personal Injury
       6.    Labor- Management Relations                                                            ••    6     Other Personal Injury (Please specify) _ _ _ _ _ _ _ .
•            Civil Rights
                                                                                                     ••   7     Products Liability
•            Habeas Corpus
             Secunties Act(s) Cases
                                                                                                          8.
                                                                                                          9.
                                                                                                                Products Liability - Asbestos
                                                                                                                All other Diversity Cases
             Social Security Review Cases                                                                       (Pleasespecify) _ _ _ _ _ _ _ _ _ _ _ _ _
             All other Federal Question Cases
             (Please specify) _ ~menc~ns w1!b_Di§ab11tt1es A9Y, ~6L .



                                                                                  ARBITRATION CERTIFICATION
                                                         (The effect of this cenijicatwn is to remove the case from eltgib1ltty for arb1trauon )

         David
I, _ __ __ _ _ S.
               _ Glanzberg
                  _ _ _ _ _ _ _, counsel of record or prose plamt1ff. do hereby certify

             Pursuant to Local C1vII Rule 53.2, § 3(c) (2), that                                               e and belief, the damages recoverable m this civil action case
             exceed the sum of $150,000 00 exclusive of interes

                   eliefother than monetary damages is sought                                                                                           FEB 14 2020
                                                                                                                                                    PA 50820
                                                                                Attorney-at-law I Pro Se Plamtljf                                Attorney ID   #    (if applicable)

NOTE A tnal de novo WIii be a tnal by Jury only 1fthere has been comphance with F RC P 38

Clv 609 (5/2018)
      Case 2:20-cv-00855-BMS Document 1 Filed 02/14/20 Page 3 of 22



                            ~   lHE UNITED STATES DISTRICT COURT
                      OR    111:~ EASTERN DISTRICT OF PENNSYLVANIA
                    CASE MANAGEMENT TRACK DESIGNATION FORM

JOHN MAHONEY. on behalf of himself and                                       CNILACTION
all others similarly situated
                       v.                                                          20            855
E.L.M. SHOES, INC.,                                                          NO.

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:

(a) Habeas Corpus -- Cases brought under 28 U.S.C. § 2241 through§ 2255.                            ( )

(b) Social Security - Cases requesting review of a decision of the Secretary of Health
    and Human Services denying plaintiff Social Security Benefits.                                  ( )

(c) Arbitration- Cases required to be designated for arbitration under Local Civil Rule 53.2.       ( )

(d) Asbestos - Cases involving claims for personal injury or property damage from
    exposure to asbestos.                                                                           ( )

(e) Special Management - Cases that do not fall into tracks (a) through (d) that are
    commonly referred to as complex and that need special or intense management by
    the court. (See reverse side of this form for a detailed explanation of special
    management cases.)

(f) Standard Management-


    02/10/2020                                                        John Mahoney
Date                                                                     Attorney for
 (215) 981-5400                                                       david glanzberg@gtlawpc com

Telephone                           FAX Number                           E-Mail Address


(Civ. 660) 10/02




                                                                                        FEB 14 2020
Case 2:20-cv-00855-BMS Document 1 Filed 02/14/20 Page 4 of 22




                                        Courl; rlaite: EDPA-Ph1l<>delplihi
                                        D1vH,1or,: 2
                                        Rece1pt Nw11ber: pv£211484
                                        Cast,~er ID: stoma.s-
                                        Transact1on Date: 0e/14/2020
                                        ~•ayel' Name: LO OF DAVID S. GLANZBERG
                                        ------·-------------------------
                                        CiVIL tlLING FE£
                                         ~ or: LO OF DAVID S. GLAMZBERG
                                          Atoc~t:           $408.00
                                         CIViL Flllt.!G H.E
                                          ; ot: LC OF ~AVID S. GLAt1ZBHd3
                                          Amou~t:                       i400,00
                                         CIVIL FlLlNG rtt
                                          rc.r: LO OF :l'i'JlD S. GLAillZitEkG
                                          ~mount:            S40~.0~
                                         Clvll !'-"IL!NG FE£
                                          For: U) OF DA,, rn S. GLANZMRG
                                          A~ounl;:        $408.~0
                                         CIUI~ f!LIH~ FE[
                                           rO":      i..O   or   ~AVll:       s.   GLt-1t-iZBH:G
                                            A:,;ount:              Sli00,00
                                          -·· _______ .. _. -------------------- ---·-
                                          Yiitit h ( 0 \t CK ( 1ilM.RS IGH
                                           h"ell~ t:r:-<':       to   [l\'.   DAVlD S. (iLANZBE.RG
                                           Check/i'lcnP" 01'de-r Nut:: 1e7E:
                                           Aml: Ter,i.Jett>1: $2 1 00~. 00
                                          ·------ -- --- --------- ----•· ----- ....
                                          ljtQl LJ~f:         S2,0t0.00
                                          Tot-1.1 Teot1t>re1: t2. 00J. 00
                                          Cn~tge 4rnt:        i0,0~
                                           20-Cv-~J2 10 85i

                                           (;:-ily   .,t,P.n 'JM\.' rleats th>? :hl?tb,
                                           ~oner ~•~er, or ver1f1es credit of
                                           fund~ 1s the fee or ciebt oif1c1dllr
                                            r;.:ucor hsi::t.~'fged. i-\ l~: tee 11111
                                            be c-J-,ar~;;d for ~ ~eturn?o check.
            Case 2:20-cv-00855-BMS Document 1 Filed 02/14/20 Page 5 of 22




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF PENNSYLVANIA
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
JOHN MAHONEY, on behalf of himself and all :
others similarly situated,                                             :
                                                                       :
                               Plaintiffs,                             :
                                                                       :
                               v.                                      :   CLASS ACTION COMPLAINT
                                                                       :      FOR INJUNCTIVE AND
E.L.M. SHOES, INC.,                                                    :     DECLARATORY RELIEF
                                                                       :
                              Defendant.                               :
                                                                       :
                                                                       :
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

                                                    INTRODUCTION
1.        Plaintiff JOHN MAHONEY (“Plaintiff” or “MAHONEY”), on behalf of himself and

          others similarly situated, asserts the following claims against Defendant E.L.M. SHOES,

          INC. as follows.

2.        Based on a 2010 U.S. Census Bureau report, approximately 8.1 million people in the

          United States are visually impaired, including 2.1 million who are blind, and according to

          the American Foundation for the Blind’s 2016 report, approximately 300,000 visually

          impaired persons live in the State of Pennsylvania.

3.        “Being unable to access website puts individuals at a great disadvantage in today’s society,

          which is driven by a dynamic electronic marketplace and unprecedented access to

          information.” U.S. Dep’t of Justice, Statement of Eve L. Hill before the Senate Comm. on

          Health, Educ., Labor & Pensions, at 3 (May 14, 2013).

4.        Plaintiff is a blind, visually-impaired handicapped person and a member of a protected

          class of individuals under the




                                                                -1-
       Case 2:20-cv-00855-BMS Document 1 Filed 02/14/20 Page 6 of 22




5.   ADA, under 42 U.S.C. § 12102(1)-(2), and the regulations implementing the ADA set

     forth at 28 CFR §§ 36.101 et seq.

6.   Plaintiff requires screen-reading software to read website content using his computer.

     Plaintiff uses the terms “blind” or “visually-impaired” to refer to all people with visual

     impairments who meet the legal definition of blindness in that they have a visual acuity

     with correction of less than or equal to 20 x 200.

7.   Plaintiff brings this civil rights action against Defendant to enforce Title III of the

     Americans with Disabilities Act, 42 U.S.C. § 12101 et seq. (“Title III”), which requires,

     among other things, that a public accommodation (1) not deny persons with disabilities the

     benefits of its services, facilities, privileges and advantages; (2) provide such persons with

     benefits that are equal to those provided to nondisabled persons; (3) provide auxiliary aids

     and services—including electronic services for use with a computer screen reading

     program—where necessary to ensure effective communication with individuals with a

     visual disability, and to ensure that such persons are not excluded, denied services,

     segregated or otherwise treated differently than sighted individuals; and (4) utilize

     administrative methods, practices, and policies that provide persons with disabilities equal

     access to online content.

8.   By failing to make its Website available in a manner compatible with computer screen

     reader programs, E.L.M. SHOES, INC., a public accommodation subject to Title III,

     deprives blind and visually-impaired individuals the benefits of its online goods, content,

     and services—all benefits it affords nondisabled individuals—thereby increasing the sense

     of isolation and stigma among these Americans that Title III was meant to redress.




                                              -2-
        Case 2:20-cv-00855-BMS Document 1 Filed 02/14/20 Page 7 of 22




9.    Upon information and belief, because E.L.M. SHOES, INC.’s Website has never been

      accessible and because E.L.M. SHOES, INC. does not have, and has never had, an adequate

      corporate policy that is reasonably calculated to cause its Website to become and remain

      accessible, Plaintiff invokes 42 U.S.C. § 12188(a)(2) and seeks a permanent injunction

      requiring:

             a. that E.L.M. SHOES, INC. retain a qualified consultant acceptable to Plaintiff
                (“Mutually Agreed Upon Consultant”) who shall assist it in improving the
                accessibility of its Website so the goods and services on them may be equally
                accessed and enjoyed by individuals with vision related disabilities;

             b. that E.L.M. SHOES, INC. work with the Mutually Agreed Upon Consultant to
                ensure that all employees involved in website development and content
                development be given web accessibility training on a periodic basis, including
                onsite training to create accessible content at the design and development
                stages;

             c. that E.L.M. SHOES, INC. work with the Mutually Agreed Upon Consultant to
                perform an automated accessibility audit on a periodic basis to evaluate whether
                E.L.M. SHOES, INC.’s Website may be equally accessed and enjoyed by
                individuals with vision related disabilities on an ongoing basis;

             d. that E.L.M. SHOES, INC. work with the Mutually Agreed Upon Consultant to
                perform end-user accessibility/usability testing on a periodic basis with said
                testing to be performed by individuals with various disabilities to evaluate
                whether E.L.M. SHOES, INC.’s Website may be equally accessed and enjoyed
                by individuals with vision related disabilities on an ongoing basis;

             e. that E.L.M. SHOES, INC. work with the Mutually Agreed Upon Consultant to
                create an accessibility policy that will be posted on its Website, along with an
                e-mail address and tollfree phone number to report accessibility-related
                problems; and

             f. that Plaintiff, their counsel and its experts monitor Defendant’s Website for up
                to two years after the Mutually Agreed Upon Consultant validates it is free of
                accessibility errors/violations to ensure E.L.M. SHOES, INC. has adopted and
                implemented adequate accessibility policies.

10.   Web-based technologies have features and content that are modified on a daily, and




                                             -3-
        Case 2:20-cv-00855-BMS Document 1 Filed 02/14/20 Page 8 of 22




      in some instances, an hourly, basis, and a one time “fix” to an inaccessible website will not

      cause the website to remain accessible without a corresponding change in corporate

      policies related to those web-based technologies. To evaluate whether an inaccessible

      website has been rendered accessible, and whether corporate policies related to web-based

      technologies have been changed in a meaningful manner that will cause the website to

      remain accessible, the website must be reviewed on a periodic basis using both automated

      accessibility screening tools and end user testing by disabled individuals.

                               JURISDICTION AND VENUE

11.   This Court has subject-matter jurisdiction over this action under 28 U.S.C. § 1331 and 42

      U.S.C. § 12188.

12.   E.L.M. SHOES, INC. purposefully targets and otherwise solicits business from

      Pennsylvania residents through its Website. Because of this targeting, it is not unusual for

      E.L.M. SHOES, INC. to conduct business with Pennsylvania residents. In fact, the opposite

      is true: E.L.M. SHOES, INC. clearly does business over the Internet with Pennsylvania

      residents, having entered into contracts with Pennsylvania residents that involve the

      knowing and repeated transmission of computer files over the Internet. See Gniewkowski

      v. Lettuce Entertain You, Order, ECF No. 123 (W.D. Pa Apr. 25, 2017) clarified by Order

      of Court, ECF No. 169 (W.D. Pa. June 22, 2017) (Judge Schwab) (The court exercised

      personal jurisdiction over an out-of-forum defendant for claims its website is inaccessible

      to a visually disabled resident of the forum state.); see also Access Now Inc. v. Otter

      Products, LLC, Case No. 1:17-cv-10967-PBS (D.Mass. Dec. 4, 2017) (exercising personal

      jurisdiction over forum-based plaintiff’s website accessibility claims against out-of-forum

      website operator).




                                               -4-
        Case 2:20-cv-00855-BMS Document 1 Filed 02/14/20 Page 9 of 22




13.   Venue in this District is proper under 28 U.S.C. § 1391(b)(2) because this is the judicial

      district in which a substantial part of the acts and omissions giving rise to Plaintiff claims

      occurred.

14.   This Court is empowered to issue a declaratory judgment under 28 U.S.C. §§ 2201 and

      2202.

                                           PARTIES
15.   Plaintiff, at all relevant times, is and was a resident of Bucks County, Pennsylvania.

16.   Defendant is and was at all relevant times a Pennsylvania Corporation doing business in

      Pennsylvania, including its location at 3 Center Square, Greencastle, PA 17225.

17.   Defendant’s stores, its Website and the goods and services offered thereupon, is a public

      accommodation within the definition of Title III of the ADA, 42 U.S.C. § 12181(7).

                                   NATURE OF ACTION
18.   The Internet has become a significant source of information, a portal, and a tool for

      conducting business, doing everyday activities such as shopping, learning, banking,

      researching, as well as many other activities for sighted, blind and visually-impaired

      persons alike.

19.   In today’s tech-savvy world, blind and visually impaired people have the ability to access

      website using keyboards in conjunction with screen access software that vocalizes the

      visual information found on a computer screen or displays the content on a refreshable

      Braille display. This technology is known as screen-reading software. Screen-reading

      software is currently the only method a blind or visually-impaired person may

      independently access the internet. Unless website are designed to be read by screen-reading

      software, blind and visually-impaired persons are unable to fully access website, and the

      information, products, goods and contained thereon.



                                               -5-
       Case 2:20-cv-00855-BMS Document 1 Filed 02/14/20 Page 10 of 22




20.   Blind and visually-impaired users of Windows operating system-enabled computers and

      devices have several screen reading software programs available to them. Some of these

      programs are available for purchase and other programs are available without the user

      having to purchase the program separately. Job Access With Speech, otherwise known as

      “JAWS” is currently the most popular, separately purchased and downloaded screen-

      reading software program available for a Windows computer. Another popular screen-

      reading software program is NonVisual Desktop Access “NVDA.” Plaintiff uses the latter.

21.   For screen-reading software to function, the information on a website must be capable of

      being rendered into text. If the website content is not capable of being rendered into text,

      the visually-impaired user is unable to access the same content available to sighted users.

22.   The international website standards organization, the World Wide Web Consortium,

      known throughout the world as W3C, has published version 2.1 of the Web Content

      Accessibility Guidelines (“WCAG 2.1”). WCAG 2.1 are well-established guidelines for

      making website accessible to blind and visually-impaired people. These guidelines are

      universally followed by most large business entities and government agencies to ensure

      their website are accessible.

23.   Non-compliant website pose common access barriers to blind and visually-impaired

      persons. Common barriers encountered by blind and visually impaired persons include, but

      are not limited to, the following:

             a.      A text equivalent for every non-text element is not provided;

             b.      Title frames with text are not provided for identification and navigation;

             c.      Equivalent text is not provided when using scripts;

             d.      Forms with the same information and functionality as for sighted




                                              -6-
Case 2:20-cv-00855-BMS Document 1 Filed 02/14/20 Page 11 of 22




    persons are not provided;

    e.      Information about the meaning and structure of content is not

    conveyed by more than the visual presentation of content;

    f.      Text cannot be resized without assistive technology up to 200%

    without losing content or functionality;

    g.      If the content enforces a time limit, the user is not able to extend,

    adjust or disable it;

    h.      Web pages do not have titles that describe the topic or purpose;

    i.      The purpose of each link cannot be determined from the link text

    alone or from the link text and its programmatically determined link context;

    j.      One or more keyboard operable user interface lacks a mode of

    operation where the keyboard focus indicator is discernible;

    k.      The default human language of each web page cannot be

    programmatically determined;

    l.      When a component receives focus, it may initiate a change in

    context;

    m.      Changing the setting of a user interface component may

    automatically cause a change of context where the user has not been advised before

    using the component;

    n.      Labels or instructions are not provided when content requires user

    input, which include captcha prompts that require the user to verify that he or she

    is not a robot;

    o.      In content which is implemented by using markup languages,




                                      -7-
       Case 2:20-cv-00855-BMS Document 1 Filed 02/14/20 Page 12 of 22




             elements do not have complete start and end tags, elements are not nested according

             to their specifications, elements may contain duplicate attributes, and/or any IDs

             are not unique;

             p.      Inaccessible Portable Document Format (PDFs); and,

             q.      The name and role of all User Interface elements cannot be

             programmatically determined; items that can be set by the user cannot be

             programmatically set; and/or notification of changes to these items is not available

             to user agents, including assistive technology.

                                  STATEMENT OF FACTS
24.   Defendant is a shoe retailer that owns and operates www.elmshoes.com (its “Website”),

      offering features which should allow all consumers to access its goods and services

      throughout the United States, including Pennsylvania.

25.   Plaintiff is a visually-impaired and legally blind person, who cannot use a computer

      without the assistance of screen-reading software. Plaintiff is, however, a proficient NVDA

      screen-reader user and uses it to access the Internet.

26.   Plaintiff has attempted to use Defendant’s Website at least once in the past. Unfortunately,

      because of E.L.M. SHOES, INC.’s failure to build its Website in a manner that is

      compatible with screen reader programs, he is unable to understand, and thus is denied the

      benefit of, much of the content and services he wishes to access or use. For example:

             a. Many features on the Website lacks alt. text, which is the invisible code

                  embedded beneath a graphical image. As a result, Plaintiff was unable to

                  differentiate what products were on the screen due to the failure of the Website

                  to adequately describe its content.




                                               -8-
       Case 2:20-cv-00855-BMS Document 1 Filed 02/14/20 Page 13 of 22




             b. Many features on the Website also fail to Add a label element or title attribute

                 for each field. This is a problem for the visually impaired because the screen

                 reader fails to communicate the purpose of the page element. It also leads to the

                 user not being able to understand what he or she is expected to insert into the

                 subject field.

             c. The Website also contains a host of broken links, which is a hyperlink to a non-

                 existent or empty webpage. For the visually impaired this is especially

                 paralyzing due to the inability to navigate or otherwise determine where one is

                 on the website once a broken link is encountered.

27.   As a result of visiting E.L.M. SHOES, INC.’s Website and from investigations performed

      on his behalf, Plaintiff is aware the Website include at least the following additional

      barriers blocking his full and equal use:

             a. The Website does not provide a text equivalent for every non-text element;

             b. The purpose of each link cannot be determined from the link text alone or from

                 the link text and its programmatically determined link context;

             c. Web pages lack titles that describe their topic or purpose;

             d. Headings and labels do not describe topic or purpose;

             e. Keyboard user interfaces lack a mode of operation where the keyboard focus

                 indicator is visible;

             f. The default human language of each web page cannot be programmatically

                 determined;

             g. The human language of each passage or phrase in the content cannot be

                 programmatically determined;




                                                  -9-
       Case 2:20-cv-00855-BMS Document 1 Filed 02/14/20 Page 14 of 22




             h. Labels or instructions are not always provided when content requires user input;

             i. Text cannot be resized up to 200 percent without assistive technology so that it

                 may still be viewed without loss of content or functionality;

             j. A mechanism is not always available to bypass blocks of content that are

                 repeated on multiple web pages;

             k. A correct reading sequence is not provided on pages where the sequence in

                 which content is presented affects its meaning;

             l. In content implemented using markup languages, elements do not always have

                 complete start and end tags, are not nested according to their specifications,

                 may contain duplicate attributes, and IDs are not always unique; and

             m. The name and role of all UI elements cannot be programmatically determined;

                 things that can be set by the user cannot be programmatically set; and/or

                 notification of changes to these items is not available to user agents, including

                 assistive technology.

28.   These barriers, and others, deny Plaintiff full and equal access to all of the services the

      Website offers, and now deter him from attempting to use the Website and/or visit E.L.M.

      SHOES, INC. Still, Plaintiff would like to, and intends to, attempt to access E.L.M.

      SHOES, INC.’s Website in the future to research the services the Website offers, or to test

      the Website for compliance with the ADA.

29.   Due to Defendant’s failure and refusal to remove access barriers to its website, Plaintiff

      and visually-impaired persons have been and are still being denied equal access to

      Defendant’s Website, and the numerous goods and services and benefits offered to the

      public through the Website.




                                             -10-
       Case 2:20-cv-00855-BMS Document 1 Filed 02/14/20 Page 15 of 22




30.   If the Website were accessible, i.e. if E.L.M. SHOES, INC. removed the access barriers

      described above, Plaintiff could independently research the Website’s offerings, including

      store locations and hours and promotions available at the E.L.M. SHOES, INC..

31.   Through his attempts to use the Website, Plaintiff has actual knowledge of the access

      barriers that make these services inaccessible and independently unusable by blind and

      visually-impaired people.

32.   Though E.L.M. SHOES, INC. may have centralized policies regarding the maintenance

      and operation of its Website, upon and information and belief, E.L.M. SHOES, INC. has

      never had a plan or policy that is reasonably calculated to make its Website fully accessible

      to, and independently usable by, individuals with vision related disabilities. As a result, the

      complained of access barriers are permanent in nature and likely to persist.

33.   The law requires that E.L.M. SHOES, INC. reasonably accommodate Plaintiff’s

      disabilities by removing these existing access barriers. Removal of the barriers identified

      above is readily achievable and may be carried out without much difficulty or expense.

34.   Plaintiff’s above request for injunctive relief is consistent with the work performed by the

      United States Department of Justice, Department of Transportation, and U.S. Architectural

      and Transportation Barriers Compliance Board (the “Access Board”), all of whom have

      relied upon or mandated that the public-facing pages of website complies with an

      international compliance standard known as Web Content Accessibility Guidelines version

      2.1 AA (“WCAG 2.1 AA”), which is published by an independent third party known as

      the Worldwide Web Consortium (“W3C”).




                                               -11-
        Case 2:20-cv-00855-BMS Document 1 Filed 02/14/20 Page 16 of 22




35.    Plaintiff and the Class have been, and in the absence of an injunction will continue to be,

       injured by E.L.M. SHOES, INC.’s failure to provide its online content and services in a

       manner that is compatible with screen reader technology.

36.    E.L.M. SHOES, INC. has long known that screen reader technology is necessary for

       individuals with visual disabilities to access its online content and services, and that it is

       legally responsible for providing the same in a manner that is compatible with these

       auxiliary aids.

37.    Indeed, the Disability Rights Section of the DOJ reaffirmed in a 2015 Statement of Interest

       before the United States District Court for the District of Massachusetts that it has been a

       “longstanding position” of the Department of Justice “that the ADA applies to website of

       public accommodations.” See National Association of the Deaf v. Massachusetts Institute

       of Technology, No. 3:15-cv-300024-MGM, DOJ Statement of Interest in Opp. To Motion

       to Dismiss or Stay, Doc. 34, p. 4 (D. Mass. Jun. 25, 2015) (“MIT Statement of Interest”);

       see also National Association of the Deaf. v. Harvard University, No. 3:15-cv-30023-

       MGM, DOJ Statement of Interest of the United States of America, Doc. 33, p.4 (D. Mass.

       Jun. 25, 2015) (“Harvard Statement of Interest”).

38.    The ADA expressly contemplates the injunctive relief that Plaintiff seeks in this action. In

       relevant part, the ADA requires:

       In the case of violations of . . . this title, injunctive relief shall include an order to alter
       facilities to make such facilities readily accessible to and usable by individuals with
       disabilities . . . Where appropriate, injunctive relief shall also include requiring the . . .
       modification of a policy . . .

42 U.S.C. § 12188(a)(2).

39.    There is no DOJ administrative proceeding that could provide Plaintiff with Title III

       injunctive relief.



                                                -12-
       Case 2:20-cv-00855-BMS Document 1 Filed 02/14/20 Page 17 of 22




40.   While DOJ has rulemaking authority and can bring enforcement actions in court, Congress

      has not authorized it to provide an adjudicative administrative process to provide Plaintiff

      with relief.

41.   Plaintiff alleges violations of existing and longstanding statutory and regulatory

      requirements to provide auxiliary aids or services necessary to ensure effective

      communication, and courts routinely decide these types of matters.

42.   Resolution of Plaintiff’s claims does not require the Court to unravel intricate, technical

      facts, but rather involves consideration of facts within the conventional competence of the

      courts, e.g. (a) whether E.L.M. SHOES, INC. offers content and services on its Website,

      and (b) whether Plaintiff can access the content and services.

43.   Without injunctive relief, Plaintiff and other visually-impaired consumers will continue to

      be unable to independently use the Website, violating their rights.

                             CLASS ACTION ALLEGATIONS
44.   Plaintiff, on behalf of himself and all others similarly situated, seeks to certify a nationwide

      class under Fed. R. Civ. P. 23(a) and 23(b)(2): all legally blind individuals in the United

      States who have attempted to access Defendant’s Website and as a result have been denied

      access to the equal enjoyment of goods and services, during the relevant statutory period.

45.   Common questions of law and fact exist amongst Class, including:

              a.     Whether Defendant’s Website is a “public accommodation” under

              the ADA;

              b.     Whether Defendant’s Website denies the full and equal enjoyment

              of its products, services, facilities, privileges, advantages, or accommodations to

              people with visual disabilities, violating the ADA.




                                               -13-
       Case 2:20-cv-00855-BMS Document 1 Filed 02/14/20 Page 18 of 22




46.   Plaintiff’s claims are typical of the Class. The Class, like Plaintiff, are visually impaired or

      otherwise blind, and claim that Defendant has violated the ADA by failing to remove

      access barriers on its Website so as to be independently accessible to the Class.

47.   Plaintiff will fairly and adequately represent and protect the interests of the Class Members

      because Plaintiff has retained and is represented by counsel competent and experienced in

      complex class action litigation, and because Plaintiff has no interests antagonistic to the

      Class Members.

48.   Class certification of the claims is appropriate under Fed. R. Civ. P. 23(b)(2) because

      Defendant has acted or refused to act on grounds generally applicable to the Class, making

      appropriate both declaratory and injunctive relief with respect to the Class as a whole.

49.   Alternatively, class certification is appropriate under Fed. R. Civ. P. 23(b)(3) because fact

      and legal questions common to Class Members predominate over questions affecting only

      individual Class Members, and because a class action is superior to other available methods

      for the fair and efficient adjudication of this litigation.

50.   Judicial economy will be served by maintaining this lawsuit as a class action in that it is

      likely to avoid the burden that would be otherwise placed upon the judicial system by the

      filing of numerous similar suits throughout the United States.

                           FIRST CAUSE OF ACTION
                  VIOLATIONS OF THE ADA, 42 U.S.C. § 12181 et seq.
51.   Plaintiff, on behalf of himself and the Class Members, repeats and realleges every

      allegation of the preceding paragraphs as if fully set forth herein.

52.   Section 302(a) of Title III of the ADA, 42 U.S.C. § 12101 et seq., provides:

      No individual shall be discriminated against on the basis of disability in the full and equal
      enjoyment of the goods, services, facilities, privileges, advantages, or accommodations of
      any place of public accommodation by any person who owns, leases (or leases to), or
      operates a place of public accommodation.


                                                -14-
         Case 2:20-cv-00855-BMS Document 1 Filed 02/14/20 Page 19 of 22




42 U.S.C. § 12182(a).

53.    Defendant’s Website is a public accommodations within the definition of Title III of the

       ADA, 42 U.S.C. § 12181(7). The Website is a service that is offered to the general public,

       and as such, must be equally accessible to all potential consumers.

54.    Under Section 302(b)(1) of Title III of the ADA, it is unlawful discrimination to deny

       individuals with disabilities the opportunity to participate in or benefit from the products,

       services, facilities, privileges, advantages, or accommodations of an entity. 42 U.S.C. §

       12182(b)(1)(A)(i).

55.    Under Section 302(b)(1) of Title III of the ADA, it is unlawful discrimination to deny

       individuals with disabilities an opportunity to participate in or benefit from the products,

       services, facilities, privileges, advantages, or accommodation, which is equal to the

       opportunities afforded to other individuals. 42 U.S.C. § 12182(b)(1)(A)(ii).

56.    Under Section 302(b)(2) of Title III of the ADA, unlawful discrimination also includes,

       among other things:

       [A] failure to make reasonable modifications in policies, practices, or procedures, when
       such modifications are necessary to afford such goods, services, facilities, privileges,
       advantages, or accommodations to individuals with disabilities, unless the entity can
       demonstrate that making such modifications would fundamentally alter the nature of such
       goods, services, facilities, privileges, advantages or accommodations; and a failure to take
       such steps as may be necessary to ensure that no individual with a disability is excluded,
       denied services, segregated or otherwise treated differently than other individuals because
       of the absence of auxiliary aids and services, unless the entity can demonstrate that taking
       such steps would fundamentally alter the nature of the good, service, facility, privilege,
       advantage, or accommodation being offered or would result in an undue burden.

42 U.S.C. § 12182(b)(2)(A)(ii)-(iii).

57.    The acts alleged herein constitute violations of Title III of the ADA, and the regulations

       promulgated thereunder. Plaintiff, who is a member of a protected class of persons under




                                               -15-
       Case 2:20-cv-00855-BMS Document 1 Filed 02/14/20 Page 20 of 22




      the ADA, has a physical disability that substantially limits the major life activity of sight

      within the meaning of 42 U.S.C. § 12102(1)(A)-(2)(A). Furthermore, Plaintiff has been

      denied full and equal access to the Website, has not been provided services that are

      provided to other patrons who are not disabled, and has not been provided any reasonable

      accommodation to those services. Defendant has failed to take any prompt and equitable

      steps to remedy its discriminatory conduct. These violations are ongoing.

58.   Under 42 U.S.C. § 12188 and the remedies, procedures, and rights set forth and

      incorporated therein, Plaintiff, requests relief as set forth below.

                               SECOND CAUSE OF ACTION
                                 DECLARATORY RELIEF
59.   Plaintiff, on behalf of himself and the Class Members, repeats and realleges every

      allegation of the preceding paragraphs as if fully set forth herein.

60.   An actual controversy has arisen and now exists between the parties in that Plaintiff

      contends, and is informed and believes that Defendant denies, that its Website contains

      access barriers denying blind customers the full and equal access to the products, services

      and facilities of its Website, which Defendant owns, operations and controls, fails to

      comply with applicable laws including, but not limited to, Title III of the Americans with

      Disabilities Act, 42 U.S.C. § 12182, et seq. prohibiting discrimination against the blind.

61.   A judicial declaration is necessary and appropriate at this time in order that each of the

      parties may know their respective rights and duties and act accordingly.

                                   PRAYER FOR RELIEF
      WHEREFORE, Plaintiff respectfully requests this Court grant the following relief:

62.   A Declaratory Judgment that at the commencement of this action E.L.M. SHOES, INC.

      was in violation of the specific requirements of Title III of the ADA described above, and




                                               -16-
       Case 2:20-cv-00855-BMS Document 1 Filed 02/14/20 Page 21 of 22




      the relevant implementing regulations of the ADA, in that E.L.M. SHOES, INC. took no

      action that was reasonably calculated to ensure that its Website is fully accessible to, and

      independently usable by, individuals with visual disabilities;

63.   A permanent injunction pursuant to 42 U.S.C. § 12188(a)(2) and 28 CFR § 36.504(a) which

      directs Defendant to take all steps necessary to bring its Website into full compliance with

      the requirements set forth in the ADA, and its implementing regulations, so that its Website

      is fully accessible to, and independently usable by, blind individuals, and which further

      directs that the Court shall retain jurisdiction for a period to be determined to ensure that

      Defendant has adopted and is following an institutional policy that will in fact cause it to

      remain fully in compliance with the law—the specific injunctive relief requested by

      Plaintiff is described more fully in paragraph 8 above;

64.   An award of costs and expenses of this action;

65.   Payment of reasonable attorneys’ fees, pursuant to 42 U.S.C. § 12205 and 28 CFR §

      36.505, including costs of monitoring Defendant’s compliance with the judgment (see

      Hadix v. Johnson, 143 F.3d 246 (6th Cir. 1998), aff'd in part, rev'd in part, 527 U.S. 343

      (1999); Jenkins v. Missouri, 127 F.3d 709 (8th Cir. 1997); Walker v. U.S. Dep't of Hous.

      & Urban Dev., 99 F.3d 761 (5th Cir. 1996); Stewart v. Gates, 987 F.2d 1450, 1452 (9th

      Cir. 1993) (district court should permit compensation for the post judgment monitoring

      efforts by the plaintiff’s counsel that are “useful and necessary to ensure compliance with

      the court's orders”); Garrity v. Sununu, 752 F.2d 727, 738-39 (1st Cir. 1984); Adams v.

      Mathis, 752 F.2d 553 (11th Cir. 1985); Willie M. v. Hunt, 732 F.2d 383, 385, 387 (4th Cir.

      1984); Bond v. Stanton, 630 F.2d 1231, 1233-34 (7th Cir. 1980); Northcross v. Board of

      Educ., 611 F.2d 624, 637 (6th Cir. 1979) (“Services devoted to reasonable monitoring of




                                              -17-
          Case 2:20-cv-00855-BMS Document 1 Filed 02/14/20 Page 22 of 22




         the court's decrees, both to ensure full compliance and to ensure that the plan is indeed

         working…are essential to the long-term success of the plaintiff's suit.”) (citing 3rd Circuit’s

         support for District Court’s award of prospective fees to plaintiff’s counsel);

66.      An order certifying the Class under Fed. R. Civ. P. 23(a) & (b)(2) and/or (b)(3), appointing

         Plaintiff as Class Representative, and his attorneys as Class Counsel; and

67.      Such other and further relief as this Court deems just and proper.


Dated:      Philadelphia, Pennsylvania
            February 10, 2020


                                                         GLANZBERG TOBIA LAW, P.C.

                                                         By: /s/ David S. Glanzberg
                                                         David S. Glanzberg, Esq.
                                                         david.glanzberg@gtlawpc.com
                                                         123 South Broad Street, Suite 1640
                                                         Philadelphia, PA 19109
                                                         Tel: (215) 981-5400
                                                         Fax: (267) 319-1993
                                                         ATTORNEYS FOR PLAINTIFF




                                                  -18-
